UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4012



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BRANDON O’NEIL HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00028-DKC-9)


Submitted:   August 8, 2008              Decided:   September 9, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Barbara S. Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon O’Neil Hall pled guilty, pursuant to a plea

agreement, to conspiracy to distribute and possess with intent to

distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base.         Hall’s plea agreement reads: “Defendant

waives any right to appeal from any sentence within or below the

advisory guidelines range resulting from an adjusted offense level

of 35.” (SJA 137, emphasis in original).                The district court

conducted Hall’s plea hearing in compliance with Fed. R. Crim. P.

11   and   specifically    reviewed    Hall’s   above   waiver.   Hall   was

sentenced to 135 months of imprisonment, based on an offense level

of 33.

            Hall appeals, alleging that the district court erred by

failing to give him a sentence reduction under the “safety valve”

provision    of   the    advisory    Sentencing   Guidelines.     See    U.S.

Sentencing Guidelines Manual § 5C1.2 (2006).                The Government

responds that Hall has waived his right to contest his sentence.

For the reasons that follow, we dismiss the appeal.

            We review de novo whether a defendant has effectively

waived his right to appeal.         United States v. Marin, 961 F.2d 493,

496 (4th Cir. 1992).       A defendant may waive the right to appeal if

that waiver is a knowing and intelligent decision to forgo the

right to appeal.        United States v. Broughton-Jones, 71 F.3d 1143,

1146 (4th Cir. 1995).       Our review of the plea hearing reveals that


                                      - 2 -
Hall knowingly and voluntarily waived his right to appeal his

instant sentence.   Broughton-Jones, 71 F.3d at 1146.       The district

court fully questioned Hall regarding his waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy at his plea hearing,

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991),

and based on an evaluation of the totality of the circumstances, we

find the waiver enforceable.      United States v. General, 278 F.3d

389, 400 (4th Cir. 2002).

           Accordingly, because Hall has waived his right to contest

his 135-month sentence on appeal and he raises no issues falling

outside the scope of that waiver, we dismiss.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED




                                  - 3 -